Citation Nr: 1629597	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to January 1993.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2010 and October 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify before a Veterans Law Judge.

In March 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained two shoulder injuries in service.  See Board hearing transcript at page 2.  His first injury was in motor vehicle accident in the spring of 1992 after which his shoulder was placed in a sling and he was on a physical profile for three months.  The second injury was in December 1992 when he fell down stairs and broke the knuckles of his left hand, fractured his forearm, and dislocated his left shoulder.  His service-connected cervical disability was due to the accident for which he was treated at Hagerstown Hospital and contributed to his shoulder disability.  Id. at 3.  A third accident occurred after service, in late 1993 or early 1994, while he worked as a grave digger.  Id. at 6.  He believed the two prior accidents made his shoulder susceptible to re-injury.

Statements from the Veteran's wife and service comrades received in June 2016 note his injuries in the spring of 1992 motor vehicle accident and December 1992 accident, and that he was treated at Hagerstown emergency room (6/14/16 VBMS Buddy/Lay Statement).

The claims file contains private medical records from Washington County Hospital, in Hagerstown, Maryland, dated April 15, 1992 and submitted by the Veteran, that describe his treatment after a motor vehicle accident but do not discuss left shoulder pain.  

An April 16, 1992 service treatment record notes full range of motion of both shoulders and no joint pain, with tenderness at the upper shoulder blade area.

A November 16, 1992 service treatment record indicates that the Veteran's left hand was broken and he went to the Waynesboro emergency room the previous night for treatment on his 5th metacarpal.  He had a cast on his left arm and the assessment was a fracture of the 5th metacarpal.

While the above report did not specify the state, the Board finds it logical to assume treatment was received at Waynesboro, Pennsylvania, which is 10 miles from Fort Ritchie.  It appears much less likely that he would have traveled well over two hours to seek emergency treatment in Waynesboro, Virginia.  (Moreover, while there is a Waynesboro Hospital in Pennsylvania there is no hospital listed by that name in Waynesboro, Virginia.)

Thus, efforts should be made to obtain all records of his treatment at Waynesboro Hospital in Waynesboro, Pennsylvania, in November 1992 and at the Washington County Hospital in Hagerstown, Maryland, in December 1992.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

In September 2006, the Veteran provided signed authorization (VA Form 21-4192) for VA to obtain records of his treatment of a shoulder injury by Dr. Price at Baptist St. Anthony's Hospital in Amarillo, Texas, in approximately June 1994.  In December 2007, the RO advised the Veteran of his failure to provide the full address for Dr. William T. Price and requested that he provide that information or submit the records himself.  He did not respond to the RO's letter and no further action was taken to obtain the records.  

An Internet search of Amarillo physicians shows Dr. William T. Price, Jr., a neurosurgeon, at 2505 Teckla Blvd., Amarillo, Texas.  As they may be relevant to his claim, VA has a duty to obtain the records identified by the Veteran.  38 U.S.C.A. § 5103A(b)-(c).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Houston, including the Galveston County Community Based Outpatient Clinic (CBOC), since November 2008 should be obtained.

In May 2007 a VA examiner diagnosed left shoulder tendonitis that the Veteran developed from digging graves and noted that the Veteran had constant aching and sharp left shoulder pain since 1992.  However, since the time of that examination, service connection for cervical spine strain was granted by the RO in March 2008.  

The Veteran has asserted that his service-connected cervical spine disability aggravates his left shoulder disability.  38 C.F.R. § 3.310 (2015).  As the examiner did not consider whether left shoulder disability was due to cervical spine disability, a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all records regarding the Veteran's treatment in November 1992 at the Waynesboro Hospital emergency room in Waynesboro, Pennsylvania, and in December 1992 at the Washington County Hospital in Hagerstown, Maryland, and in approximately June 1994 by Dr. William T. Price in Amarillo, Texas.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Houston, including the Galveston CBOC, since November 2008.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completion of the development requested above, schedule the Veteran for VA examination by a physician to determine whether any left shoulder disability is related to a disease or injury in service.  The claims folder should be reviewed by the examiner.

a. The examiner should opine whether it is at least as likely as not that any left shoulder disability present since 2006 is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected cervical spine strain.

b. If not, is any left shoulder disability at least as likely as not aggravated by service-connected cervical spine disability?  If aggravated, please estimate the baseline level of disability prior to such aggravation.  

c. The examiner must provide reasons for each opinion.  
  
d. The Veteran is competent to report symptoms and observable history.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




